COXE, Circuit Judge.
At the time in question the defendant was a clerk in the Brooklyn Post Office, at Station D. On the 27th of March, 1906, the attention of the superintendent was called to a misboxed letter, addressed to Cowperthwait & Co., Flatbush Avenue and Fulton Street, Brooklyn, which had been placed in a “dead” pigeon hole at the top of the case where defendant worked. The letter had been' postmarked *843and the stamp canceled. The superintendent removed the letter from the case and handed it to Inspector Leland in the main post office building at Brooklyn. Leland took the letter to Cowperthwait & Co. and obtained permission of the treasurer to open it; he then returned to the post office, unsealed the letter, took from it an express money order for $2, a statement of account and a letter from the sender of the money order. After making a copy of the letter he replaced it in the envelope with two marked one dollar bills. The money order and the statement of account he forwarded to Cowperthwait & Co.
In the afternoon the envelope, duly sealed, containing the letter and the two bills, was placed by the superintendent in the dead pigeonhole where he had found it. A short time afterward the defendant resumed work at the case, and, as the letter was neither in the pigeonhole nor in the outgoing mail, he was questioned regarding it. Although at first he denied any knowledge of the letter he produced from his pocket, in response to a demand from the inspector, the two marked bills and subsequently admitted having taken them.
Briefly stated these are the facts; there is no dispute regarding them.
No testimony was offered by the defendant.
The sole question presented is one of law which may be epitomized as follows: Was the letter in question mail matter intended to be conveyed by mail ?
The argument for the defendant proceeds, we think, upon a misconception of the facts. It is insisted that the inspector delivered the letter to Cowperthwait & Co. and that thereupon it ceased to be mail matter. It is also argued that the envelope which the superintendent placed in the dead pigeonhole was not in a fit condition for mailing, for the reason that it had on it a canceled stamp and was not deposited in a place designed for matter intended to be carried by mail.
In short, the case is treated as if the first appearance of the letter was on the afternoon of the 27th when it was placed in the dead pigeonhole by the superintendent, Carroll. Here, we think, is the initial mistake which has tended to obscure the issue both in this court and in the court'below. In our opinon the letter never was delivered to Cowperthwait & Co. and remained at all times in the custody and under the control of the post office officials. The inspector exhibited the letter to the treasurer of Cowperthwait & Co., but he did not deliver it to them. He obtained permission to open it and became their agent for that purpose; it was never out of his possession. It Was still sealed when he returned to the post office and he opened it there.
The letter did not lose its mailable character or the protection of the laws of the United States because a part of the contents of the envelope had been removed. The only individuals who could be injured by the action of the inspector in this regard were Cowperthwait & Co. and they had given their full consent. Even if we assume that the action of the officials was illegal, the letter was still lawfully in the post office; it did not become a defenceless outlaw to be plundered with impunity by those whose duty it was to guard it. In other words, the illegal act of the inspector and superintendent, admitting it to exist, is no defense to the defendant. But, as before stated, we think these officers acted within the scope of their authority and that the letter from *844■the moment it entered Station D until it was embezzled by . the defendant was mail matter under the protection of the law. It was intended to be conveyed by mail and would have been delivered in due course had not the defendant first secreted it and then embezzled and destroyed everything but the money it contained.
If die contention of the defendant be correct, a letter delivered at the wrong address and remailed with the canceled stamp thereon could be stolen by a person employed in the postal service without fear of punishment under section 5467, Rev. St. [U. S. Comp. St. 1901, p. 3691]. So, too, if the postmaster at the request of the sender should, after mailing, open the envelope and take' therefrom a paper placed therein by mistake, the letter, after being replaced in the mail pouch, would lose the protection of the statute. Furthermore, the above contention would make the use of test letters impossible when prepared with a canceled stamp in an office other than the suspected one and subsequently placed by the inspector within reach of the distrusted official.
. We cannot believe that Congress intended the section in question to have so restricted an application. On the contrary, we think it applies to all matter which lawfully comes into the possession of the department regarding which the postal authorities are required by law to exercise some act of dominion or control.
The case was submitted to the jury upon a ‘theory more favorable to the defendant than the facts warrant. The court, upon the supposition that the replacing of the letter in the pigeonhole was the first and only mailing to be considered, left it for the jury to say whether it was “intended to be conveyed and was in the course of transmission to Cowperthwait & Co.,” stating that the jury might find this issue against the United States notwithstanding the presumption allowed by section 5468.
We are convinced that no reversible error was committed at the trial. Upon the interpretation most favorable to the defendant the testimony is much stronger for the Government than in many cases in which the Supreme Court has sustained convictions.
In Montgomery v. United States, 162 U. S. 410, 16 Sup. Ct. 797, 40 L. Ed. 1020, the court said:
“Tlie letters put in evidence correspond, In address and contents, to the letters described in thé indictment, and It made no difference, with respect to the duty' of the carrier, whether the letters were genuine or decoys with a fictitious address.”
See, also, Scott v. U. S., 172 U. S. 343, 19 Sup. Ct. 209, 43 L. Ed. 471; Goode v. U. S., 159 U. S. 663, 16 Sup. Ct. 136, 40 L. Ed. 2917.
The judgment is affirmed.